    Case: 1:19-cv-05416 Document #: 41 Filed: 07/07/20 Page 1 of 3 PageID #:253




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS

COMMODITY FUTURES TRADING
COMMISSION,

                Plaintiff,                          Case No. 1:19-cv-05416
                                                    Hon. Andrea R. Wood
                v.

YUKOM COMMUNICATIONS LTD.,
LINKOPIA MAURITIUS LTD.,
WIRESTECH LIMITED d/b/a BIGOPTION,
WSB INVESTMENT LIMITED d/b/a
BINARYBOOK, ZOLAREX LTD. d/b/a
BINARYONLINE, YAKOV COHEN,
YOSSI HERZOG, LEE ELBAZ, and
SHALOM PERETZ,

                Defendants.


                             STATUS REPORT REGARDING SERVICE

       Pursuant to the Court’s April 20, 2020 Order (ECF No. 27), plaintiff United States

Commodity Futures Trading Commission (“Commission”), submits the following status report

regarding service:

       1.       The Commission has served all of the Defendants. Specifically, the Commission

has effected service as follows:

               Yukom Communications Ltd. (“Yukom”) was served with summons and a copy
                of the Complaint via email and regular mail on June 8, 2020 and via publication
                through the Times of Israel published on the front page for a week commencing
                May 21, 2020 and for six months thereafter on the back page (ECF No. 32);

               Linkopia Mauritius Ltd. (“Linkopia”) was served with summons and a copy of the
                Complaint via registered mail, signed receipt returned, to the company’s
                registered address in Mauritius, on October 2, 2019 (ECF No. 15);

               Wirestech Limited d/b/a BigOption (“Wirestech”) was served with summons and
                a copy of the Complaint via hand delivery to the Offices of the Attorney General
                of the Marshall Islands on October 14, 2019 (ECF No. 14);
    Case: 1:19-cv-05416 Document #: 41 Filed: 07/07/20 Page 2 of 3 PageID #:254




               WSB Investment Limited d/b/a BinaryBook (“WSB”) was served with summons
                and a copy of the Complaint via registered mail, signed receipt returned, to the
                company’s registered address in St. Vincent and the Grenadines on or before
                November 15, 2019 (ECF No. 18);

               Zolarex Ltd. d/b/a BinaryOnline (“Zolarex”) was served with summons and a
                copy of the Complaint via hand delivery to the Trust Company of the Marshall
                Islands on October 8, 2019 (ECF No. 13);

               Yakov Cohen (“Cohen”) was served with summons and a copy of the Complaint
                via email and regular mail on June 8, 2020 and via publication through the Times
                of Israel published on the front page for a week commencing May 21, 2020 and
                for six months thereafter on the back page (ECF No. 31);

               Yossi Herzog (“Herzog”) was served with summons and a copy of the Complaint
                via email and regular mail on June 8, 2020 and via publication through the Times
                of Israel published on the front page for a week commencing May 21, 2020 and
                for six months thereafter on the back page (ECF No. 33);

               Lee Elbaz (“Elbaz”) served with summons and a copy of the Complaint via hand
                delivery on August 23, 2019 (ECF No. 8); and

               Shalom Peretz (“Peretz”) was served with summons and a copy of the Complaint
                via email and regular mail on June 8, 2020 and via publication through the Times
                of Israel published on the front page for a week commencing May 21, 2020 and
                for six months thereafter on the back page. (ECF No. 34).

       2.       None of the Defendants have answered or otherwise responded to the Complaint.

Defendant Cohen has appeared (ECF No.30) and is currently due to answer or otherwise respond

to the complaint by July 13, 2020 (ECF No. 36).

       3.       Currently pending is the Commission’s request for entry of default pursuant to

Federal Rule of Civil Procedure 55(a) against eight of the nine defendants, namely Yukom,

Linkopia, Wirestech, WSB, Zolarex, Herzog, Elbaz, and Peretz. (ECF No. 39).

Dated: July 7, 2020                                 Respectfully submitted,

                                                    /s/ Elizabeth N. Pendleton

                                                    Elizabeth N. Pendleton
                                                    Attorney for Plaintiff
                                                    Commodity Futures Trading Commission
    Case: 1:19-cv-05416 Document #: 41 Filed: 07/07/20 Page 3 of 3 PageID #:255




                                CERTIFICATE OF SERVICE

        The undersigned, an attorney with Plaintiff Commodity Futures Trading Commission,
hereby certifies that on July 7, 2020, she caused a true and accurate copy of this Status Report
to be served on Defendant Yakov Cohen via the Court’s CM/ECF system and to be served on
the following Defendants (all non CM/ECF participants) via U.S. mail as shown below.

     Yukom Communications Ltd.                         Shalom Peretz
     19 Tarshish Street,                               Rambam Street 11
     Ceasarea, Israel 3088900                          Bat Yam Israel, 5930516

     Linkopia Mauritius Ltd.                           Lee Elbaz
     3rd Floor, Cyber Tower 2                          Correctional Treatment Facility
     Ebene, Plaines Wilhems                            1901 E St SE
     Mauritius 72201                                   Washington, DC 20003

     Wirestech Ltd.                                    Yossi Herzog
     c/o the Trust Company of the Marshall Islands     Holga 7 Zichron
     Trust Company Complex,                            Yaacov Israel 30900
     Ajeltake Road
     Ajeltake Island, Majuro
     Republic of the Marshall Islands MH 96960

     WSB Investment Ltd.
     Financial Services Center
     Stoney Ground
     Kingstown, St. Vincent & the Grenadines
     VC0130

     Zolarex Ltd.
     c/o the Trust Company of the Marshall Islands
     Trust Company Complex,
     Ajeltake Road
     Ajeltake Island, Majuro
     Republic of the Marshall Islands MH 96960



                                                     /s/ Elizabeth N. Pendleton
                                                     Elizabeth N. Pendleton
                                                     Chief Trial Attorney
                                                     ependleton@cftc.gov
